In an action for separation in which a judgment of separation was granted to plaintiff-wife on October 29, 1964, defendant-husband appeals from an order of the .Supreme Court, Kings 'County, entered October 11, 1965, which, on his motion, modified the judgment as to his rights of visitation with .the child of the marriage and denied his motion insofar as it was to enforce “make-up” visits. Qrder reversed, on the law, without costs, and motion transferred to the Family Court, Kings County, for further proceedings not inconsistent herewith. No questions of fact have been considered. Issues are raised in the moving and opposing affidavits .that may not properly be resolved without a hearing. It is not clear from the papers whether a full hearing was held in the court below or merely an informal conference. In any event, there are no minutes of any hearing in the record before us and, therefore, adequate review is impossible. Moreover, under all the circumstances *585set forth in the filed papers, we believe .that a transfer to the Family Court is in order (cf. N. Y. Const., art. VI, § 13, subd. c; Family Court Act, §§ 467, 652; Sager v. Sager, 21 A D 2d 183). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.